DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
This Office Action is in response to the Applicant’s amendments and remarks filed 12/29/2020.  Applicant has amended claims 1, 4, and 6-20.  Claims 1-20 are presently pending and are allowed for the reasons below.

Response to Applicant’s Remarks
The Applicant’s remarks have been fully considered and are addressed as follows:
Claim Rejections – 35 U.S.C. § 112.  Applicant’s claim amendments have overcome the rejection of claims 1-20 under 35 U.S.C. § 112 for being indefinite, incomplete for omitting essential steps, incomplete for omitting essential cooperative relationships of elements, and lack of antecedent basis (claims 8-9, 14, and 16).  Applicant’s efforts to advance patent prosecution are greatly appreciated.
Claim Rejections – 35 U.S.C. § 103.  Applicant’s claim amendments have overcome the rejection of independent claim 1 under 35 U.S.C. § 103 as being unpatentable over Mishina et al. US 2018/0347990 (“Mishina”) in view of Basnayake US 2009/0265054 A1 

Reasons for Allowance

Claims 1-20 are allowable over the prior art of record.  This closest prior art is Basnayake US 2009/0265054 A1 (“Basnayake”), Fujita et al. US 2018/0273031 A1 (“Fujita”), Ibrahim et al. US 2016/0049079 A1 (“Ibrahim”), Ismail et al. US 2016/0091609 A1 (“Ismail”), Mishina et al. US 2018/0347990 (“Mishina”), Takeda US 2015/0353127 A1 (“Takeda”), Toda US 2010/0332135 A1 (“Toda”), and Ren US 2016/0146616 A1 (“Ren”), SON US 2013/0024073 A1 (“SON”), Song et al. US 2019/0143968 A1 (“Song”), Walter et al. US 20090089002 A1 (“Walter”).

The following is the examiner’s statement for reasons for allowance:
As per Claim 1: the closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
responsive to removing said yaw rate bias of said yaw rate, determining whether a reference road exists, said reference road providing data of at least a road heading angle and a road curvature; 
in case said reference road exists, determining whether said existing reference road is valid; in case said reference road does not exist or said existing reference road is invalid, searching for said reference road;
in case said reference road is found based on said search or said existing reference road is valid, determining whether a lane change is detected for said vehicle; . . . 
in case said lane change is detected for said vehicle, performing retrospective integrations of said speed and yaw rate for said vehicle; 
determining a reference yaw rate based on said road curvature and said speed of said vehicle;
determining whether a yaw rate error between said yaw rate and said reference yaw rate is less than a yaw rate threshold; 
in case said yaw rate error is less than said yaw rate threshold, forcing said heading angle of said vehicle to said road heading angle; 
. . . 
determining geofencing conditions of said position, speed, heading angle and yaw rate of said vehicle; . . .
in case said geofencing conditions are met, applying geofencing to limit said position of said vehicle between road boundaries of said reference road.

	As per Claim 2-10:  Claims 2-20 depend upon claim 1 and are therefore allowable based on their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P MAHNE/Primary Examiner, Art Unit 3668